 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8       JUNNE KOH,                                      CASE NO. C18-684 RSM
 9
                       Petitioner,                       MINUTE ORDER
10
                v.
11
         UNITED STATES OF AMERICA,
12
                       Respondent.
13

14

15            The following MINUTE ORDER is made by direction of the Court, the Honorable
16   Ricardo S. Martinez, Chief United States District Judge:
17
              This matter is before the Court on Petitioner’s Motion for Reconsideration. Dkt. #24.
18
     Finding the request untimely, not substantively warranted, and that this Court lacks jurisdiction,
19
     the Court strikes the Motion for Reconsideration.
20

21            On April 25, 2019, this Court issued its Order Denying Petitioner’s Motion Under 28

22   U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody.

23   Dkt. #20. On June 4, 2019, the Clerk docketed a Notice of Appeal and Motion for a COA.1
24
     Dkt. #22. On June 24, 2019, this Court received a letter from Petitioner. Dkt. #24. While unclear
25

26

27   1
         Certificate of Appealability. See 28 U.S.C. § 2253.


     MINUTE ORDER – 1
     as to its purpose,2 the Court construes the filing as a request for reconsideration. Petitioner’s
 1

 2   Motion, however, suffers from three fatal deficiencies.

 3          Procedurally, a motion for reconsideration “shall be filed within fourteen days after the

 4   order to which it relates is filed.” LCR 7(h)(2). Petitioner filed his Motion more than fourteen
 5
     days after the Court’s April 25, 2019 Order. Dkt. #20. The Court accordingly strikes the Motion
 6
     as untimely.
 7
            Substantively, “[m]otions for reconsideration are disfavored.” LCR 7(h)(1). The Court
 8
     will “ordinarily deny such motions in the absence of a showing of manifest error in the prior
 9

10   ruling or a showing of new facts or legal authority which could not have been brought to [the

11   Court’s] attention earlier with reasonable diligence.” LCR 7(h)(1). Petitioner’s Motion does not
12   demonstrate any error in the Court’s earlier ruling. In fact, the Motion merely repeats the same
13
     arguments that the Court has already rejected. Were the Motion timely, the Court would deny it.
14
            Finally, this Court lacks jurisdiction. Petitioner has appealed to the United States Court
15
     of Appeals for the Ninth Circuit. Dkt. #22. That appeal has been docketed by the Ninth Circuit
16

17   and is currently pending. United States v. Koh, No. 19-35492 (9th Cir. 2019). Upon docketing

18   of the appeal, this Court no longer has jurisdiction over the matter. See FED. R. APP. P. 42; Griggs

19   v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“[t]he filing of a notice of appeal
20   is an event of jurisdictional significance—it confers jurisdiction on the court of appeals and
21
     divests the district court of its control”); FED. R. CIV. P. 62.1. Even if it were timely and
22
     substantively warranted, the Court would be unable to grant the relief requested.
23

24

25
     2
26     The letter confusingly requests the Court’s assistance in a deferral of removal case before the
     Eleventh Circuit Court of Appeals and twice indicates that it requests reconsideration. Dkt. #24
27   at 1.


     MINUTE ORDER – 2
            Accordingly, and for all these reasons, the Court STRIKES Petitioner’s Motion for
 1

 2   Reconsideration (Dkt. #24) as procedurally improper. The Clerk of the Court is directed to

 3   forward a copy of this Minute Order to Petitioner.

 4          Dated this 27th day of June 2019.
 5
                                                          WILLIAM McCOOL, Clerk
 6
                                                          By: /s/ Paula McNabb
 7                                                            Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     MINUTE ORDER – 3
